Citation Nr: 0025185	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eating disorder.

2.  Entitlement to service connection for headaches. 


WITNESSES AT HEARING ON APPEAL

The veteran and her father, H.B.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran had active service from July 1995 to February 
1998.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied service connection 
for an eating disorder and headaches.   

The veteran also appealed the denial of entitlement to 
service connection for a right ovarian cyst, right breast 
mass, and skin problems in the April 1998 rating decision.  
In a January 1999 VA statement, the veteran indicated that 
she wanted to withdraw her appeal as to those issues.  
Consequently, those issues are no longer before the Board for 
appellate review.  

In January 1999, the veteran asserted that she is entitled to 
VA education benefits and vocational rehabilitation benefits.  
The Board is without jurisdiction to consider those issues in 
the first instance and refers those claims to the RO for 
appropriate action.  

In January 1999, and at her personal hearing before the 
undersigned member of the Board in June 2000, the veteran 
argued that she should not have been given a medical 
discharge from service.  VA is without any jurisdiction over 
such matters.  If a veteran believes there is a reason to 
dispute the report of the service department or the contents 
of military records, the proper course for that claimant is 
to pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

FINDINGS OF FACT

1.  The credible and probative evidence of record shows that 
the veteran's eating disorder, not otherwise specified, was 
incurred in service.   

2.  Competent medical evidence demonstrating a current 
diagnosis of a headache disorder has not been presented.  


CONCLUSIONS OF LAW

1.  Service connection for an eating disorder, not otherwise 
specified, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999). 

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a headache disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an eating 
disorder and a headache disorder.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to these claims and 
then proceed to analyze the claims and render a decision.

Pertinent Law and Regulations

Service Connection

In general, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Factual Background

The first medical evidence of record, a February 1995 
enlistment examination report, indicates that the veteran's 
psychiatric evaluation was normal.  Her weight was 118 
pounds.  Neurological examination was normal.  The 
examination report was silent for diagnoses of headaches or 
an eating disorder.  

The Board will separately discuss the in-service and post-
service evidence relating to the eating disorder and 
headaches.

Eating disorder

An October 1995 service medical record indicates that the 
veteran had complaints of a diminished appetite.  Service 
medical records dated in December 1995 indicate that the 
veteran underwent a nutritional assessment.  A December 1995 
service mental health clinical record reveals that the 
veteran had an eating disorder, not otherwise specified.  

A February 1996 service medical record indicates that the 
veteran had an eating problem since 1992, but was not 
diagnosed then.  The service medical record indicates that 
the veteran's problem returned in November 1995.  

An August 1, 1997 Medical Evaluation Board report indicates 
that the Axis I diagnosis was eating disorder, not otherwise 
specified.  It was noted that the veteran reported that her 
eating problems started in 1992 before entry into service.  
The veteran weighed 115 pounds.  The veteran stated that she 
was seen for an eating disorder in July 1995, shortly after 
entry into service.  She used diet pills, purged after normal 
sized meals, and exercised to control her weight.  It was 
noted that the veteran was seen for an eating disorder in 
service in July 1995 and the service medical records confirm 
this.  It was noted that the eating disorder existed prior to 
service.  

A Medical Evaluation Board report dated August 15, 1997 
indicates that the veteran was hospitalized for evaluation.  
The Axis I diagnosis was eating disorder, not otherwise 
specified, moderate and chronic, characterized by constant 
preoccupation with food and calories and controlled intake of 
food.  It was noted that the precipitating events were normal 
military service and perceived criticism from peers.  The 
report indicates that the Medical Board determined that the 
eating disorder existed prior to service and was aggravated 
by service.  The Medical Board also determined that the 
veteran had a mental disorder that was disqualifying for 
military service.  

Service medical records show that the veteran received 
treatment for the eating disorder from September 1997 to 
November 1997.  An October 1997 service medical record 
indicates that the veteran was stable and was doing well.  A 
November 1997 service medical record indicates that the 
veteran's weight was stable.  

A report of the findings of the Physical Evaluation Board 
dated in December 1997 indicates that the veteran had an 
eating disorder, not otherwise stated, which existed prior to 
service, without service aggravation.   

An April 1998 mental health treatment record reflects, in 
pertinent part, an Axis I diagnosis of an eating disorder, 
not otherwise specified.   

A September 1999 VA examination report indicates that the 
veteran reported that she had an eating disorder in service 
in 1996.  The veteran indicated that at that time, she 
stopped eating and was eating minimally for about 16 days.  
She was referred to mental health.  She reported that she had 
similar problems, to a minimal degree, in 1992 when she was 
having some stress at work.  The Axis I diagnosis was eating 
disorder, not otherwise specified.  The examiner noted that 
he had reviewed the veteran's claims folder.  He indicated 
that it was clear form the chart and from the veteran's 
account that she had similar symptoms in 1992 when she had 
some stress at work.  The examiner noted that the veteran 
reported that the stress of the military led to a recurrence 
of the symptoms and they were more serious.  The examiner 
indicated that at that time, the veteran denied having 
problems with eating disorders.  The examiner noted that the 
veteran reported that she has some stress in her life and has 
had some difficulties, but she reported that her eating 
disorder problems were resolved and were in remission.  

At a hearing before the Board in June 2000, the veteran 
stated that in 1992, for a couple of months, she had eating 
problems [hearing Transcript, page 3].    She did not go to a 
doctor at that time and an eating disorder was not then 
diagnosed [page 7].  The veteran indicated that when she went 
into service, she was fine and she weighed 118 pounds, which 
was a healthy weight for her [page 4].  She stated that after 
basic training, when she was assigned to Sheppard Air Force 
Base, her peers began picking on her and she started to have 
problems eating [page 5].  The veteran indicated that she was 
referred to mental health [page 5].  The veteran stated that 
since service separation, she has not had any problems with 
eating  and that she was not being treated at that time for 
an eating disorder [page 8].

Headaches

A September 1995 service medical record reveals that the 
veteran had complaints of headaches.  

A June 1997 service medical record indicates that the veteran 
had complaints of bilateral temporal headaches.  The 
diagnosis was flu-like syndrome, rule out mono/strep.   A 
July 1997 service medical record reveals that the veteran had 
complaints of headaches.  

A September 1997 service medical record indicates that the 
veteran had complaints of bilateral temporal headaches.  The 
assessment was probable tension headaches versus migraine, 
atypical and eating disorder.  A November 1997 service 
medical record reflects, in pertinent part, a diagnosis of 
tension headaches, possibly related to nasal congestion.  

A February 1998 service medical record reflects a diagnosis 
of tension headaches.   

During the June 2000 personal hearing, the veteran indicated   
She did not have problems with headaches before service.  
[hearing transcript, pages 3 and 9].  She testified that 
while she was in service, she was treated for headaches [page 
16].  She stated that she did not currently have problems 
with headaches [page 9]. 


Analysis

Service connection for an eating disorder

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

The Board has concluded that the veteran's claim for service 
connection for an eating disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As noted above, in order 
for the veteran's claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  With 
respect to the issue of entitlement to service connection for 
an eating disorder, there is recent medical evidence of a 
current disability in the form of the September 1999 VA 
examination report.  There is evidence in the form of service 
medical records that an eating disorder was diagnosed in 
service.  There is also medical evidence of an eating 
disorder soon after service separation, which is sufficient 
evidence to establish a medical nexus between the veteran's 
eating disorder and service.  See Hampton v. Gober, 10 Vet. 
App. 481, 482 (1997).  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is sufficient medical and other evidence of record on 
which to decide the veteran's claim.  The Board also finds 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claims.  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
her claim, and she testified at the June 2000 personal 
hearing.  Thus, the Board concludes that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is of course cognizant of the holding of the Court 
of Appeals for Veterans Claims in Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For reasons which should be readily apparent, the 
Board believes that the veteran is not prejudiced by its 
resolution of the matter without sending the case back to the 
RO for further proceedings. 

Discussion

The initial question to be addressed is whether the veteran's 
eating disorder existed prior to service, or had its onset 
during service.  The evidence of record indicates, and the 
veteran acknowledges, that she had eating problems for a 
brief period several years before she entered service, 
although she did not seek medical treatment at that time.  

In this case, because eating disorder was not identified at 
the time of the veteran's enlistment medical examination in 
February 1995, the statutory presumption of sound condition 
at entrance into service initially attaches.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996); Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

After having reviewed the evidence, the Board concludes that 
the record does not contain clear and unmistakable (obvious 
or manifest) evidence which demonstrates that a diagnosis of 
an eating disorder was made prior to service.  The service 
medical records show that an eating disorder was first 
diagnosed in December 1995.  The Board notes that the service 
medical records indicate that the veteran's eating disorder 
pre-existed service.  For instance, the Medical Evaluation 
Board reports, dated in August 1997 and December 1997, 
indicate that the eating disorder existed prior to service.  
However, it appears that this conclusion was based upon the 
veteran's report of her own medical history, not on any pre-
service medical diagnosis.  The Board also notes that a 
September 1999 VA examination report indicates that the 
examiner noted that it was clear from the veteran's chart and 
the veteran's account that she had "similar symptoms" of an 
eating disorder in 1992.  Again, the Board finds that this 
conclusion was based upon the veteran's own report of medical 
history.  A mere history of the pre-service existence of a 
condition as recounted by the veteran does not constitute a 
notation of preservice defects, infirmities or disorders for 
the purpose of 38 U.S.C.A. § 1111, but may be considered 
together will all other material evidence in determinations 
as to inception of a condition.  38 C.F.R. § 3.304(b)(1) 
(1998); Crowe, 7 Vet. App. at 245. 

There is no medical evidence of record which shows a 
diagnosis of an eating disorder in 1992 or any other time 
prior to service.  The Board points out that at a hearing 
before the Board in June 2000, the veteran stated that she 
did not undergo treatment for an eating disorder in 1992 
[hearing transcript, page 3].  There appear to be no medical 
records that may establish a diagnosis of an eating disorder 
prior to service.  

Neither the service medical records nor the post-service 
medical records clearly and unmistakably show that a 
diagnosis of eating disorder was made prior to service.  
Thus, the Board finds that the record does not contain clear 
and unmistakable (obvious or manifest) evidence which 
demonstrates that a diagnosis of an eating disorder was made 
prior to service.  In the absence of such evidence, the 
veteran is afforded the statutory presumption of soundness 
upon enlistment.  

After further reviewing the record, the Board concludes that 
the competent and probative evidence of record supports a 
grant of service connection for an eating disorder, not 
otherwise specified.  The Board finds that there is probative 
and persuasive evidence that the eating disorder was first 
diagnosed in service and that the veteran currently has an 
eating disorder.  

There is probative evidence of service incurrence of an 
eating disorder.  Indeed, the veteran's service medical 
records are replete with diagnoses of an eating disorder and 
she was hospitalized for this problem and the subject to 
several boards pertaining thereto.  The service medical 
records establish that the eating disorder was first 
diagnosed in service in December 1995 and that the veteran 
was treated for the eating disorder from December 1995 until 
service separation in February 1998.  

Review of the record further reveals that there was a 
diagnosis of an eating disorder in April 1998, two months 
after service separation.  It was noted that the veteran's 
treatment was terminated because she failed to report for 
treatment.  Upon VA examination in September 1999, the Axis I 
diagnosis was eating disorder, not otherwise specified.  

The Board is aware that the September 1999 VA examiner noted 
that the veteran's eating disorder was in remission.  The 
Board does not take this comment to mean that the eating 
disorder did not exist, but rather it is not currently 
troubling the veteran.  This case is therefore unlike cases 
such as Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998), along 
with numerous cases decided by the United States Court of 
Appeals for Veterans Claims, all of which stand for the 
proposition that service connection may not be granted if a 
disability exists.  It is clear from the law and VA 
regulations that a disability may exist but be asymptomatic.  
Cf. 38 C.F.R. § 4.31 (1999).  

Because the competent medical evidence of record demonstrates 
that the veteran had an eating disorder in service and 
currently has a diagnosis of an eating disorder, the Board 
finds that the credible and probative evidence in this case 
supports the veteran's claim, and a grant of service 
connection for an eating disorder is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, service 
connection for an eating disorder is granted. 

Service connection for a headache disorder

Discussion

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza, supra. 

There is evidence of headaches in service.  The service 
medical records show that the veteran had complaints of 
headaches in September 1995, June 1997, July 1997, September 
1997, December 1997, and February 1998.  The September 1997 
service medical record indicates that the assessment was 
probable tension headaches versus migraine, atypical.   The 
November 1997 service medical record reflects a diagnosis of 
tension headaches, possibly related to nasal congestion.  The 
February 1998 service medical record reflects a diagnosis of 
tension headaches.  The Board therefore finds that the second 
prong of Caluza has been met.   

With respect to the initial Caluza prong, medical evidence of 
a current disability, there is none.  The veteran has not 
submitted competent medical evidence of a current headache 
disorder.  There is no medical evidence which establishes 
that the veteran currently has a headache disorder.  The 
record is devoid of reports of any medical treatment for a 
headache disorder after February 1998.  The veteran has not 
submitted any competent medical evidence of a diagnosis of a 
headache disorder after service.  Furthermore, the veteran 
stated at a hearing before the Board in June 2000 that she 
was not currently having problems with headaches.  [hearing 
transcript, page 9].  

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence of record that shows that 
the veteran currently has a headache disorder.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau, supra.  The 
Board 's resolution of this issue therefore diverges from 
that with respect to the eating disorder, discussed above, 
because there is a recent medical diagnosis of an eating 
disorder.

The third Caluza element, medical nexus evidence, has also 
obviously not been met.  The veteran has not submitted 
competent medical nexus evidence.  There is no competent 
medical nexus evidence of record which relates any currently 
claimed headache disorder to service.  The veteran has not 
presented any competent medical nexus evidence between the 
claimed headache disorder and diagnosis of tension headaches 
in service.   

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for headaches is not well grounded.  
Therefore, the claim is denied.   

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make her 
claim well grounded, namely medical evidence of a currently 
diagnosed disability and of a nexus to service.   


ORDER

Entitlement to service connection for an eating disorder, not 
otherwise specified, is granted.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
headache disorder is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

